                                                    UNITED STATES DISTRICT COURT
                                                       FOR DISTRICT OF ALASKA

                           NEWTOK VILLAGE,
                                                                           NO. 3:20-cv-00071-TMB
                                   - Plaintiff,
                           vs.                                                MEMORANDUM IN SUPPORT OF
                                                                              MOTION TO STAY DISCOVERY
                           LYNDEN AIR CARGO, LLC d/b/a                        AND OTHER DEADLINES SET
                           LYNDEN AIR CARGO                                   FORTH IN THE PRE-TRIAL
                                                                              ORDER.
                                    - Defendant.

                                 Plaintiff, Newtok Village seeks a 60 day stay of discovery and other deadlines in

                          this matter.



                                 At the current time, the parties are undergoing early discovery. Recently, Newtok

                          Village conducted its annual tribal elections. While the election results have not been

                          fully certified, the tribe is experiencing a transition with many personnel changes with

                          regard to the Tribe's client representative, and the Tribal Council and officers. As

                          explained below, this transition affects the ability of the tribe to proceed with discovery. A

                          stay is needed to effectuate this transition, which impacts this litigation.



                                 Specifically, Mr. Romy Cadiente, the Village Relocation Coordinator has given
GAZEWOOD & WEINER,
         PC
    —————
   1008 16th Avenue
       Suite 200
                          notice of his intent to resign from his position. Mr. Cadiente was the principle tribal
Fairbanks, Alaska 99701
   Tel.: (907) 452-5196
    Fax: (907) 456-7058
  info@fairbankslaw.com   employee responsible for the purchase and transport of the yurts, which are the subject of

                          this litigation. Additionally, Mr. Cadiente was the principle client representative and point



                          Newtok
                            Casev Lynden, Case No. NO. 3:20-cv-00071-TMB
                                  3:20-cv-00071-TMB         Document 38    Filed 10/05/20 Page 1 of 3     Page !1 of 3
                          Memo: Motion to Stay
                          of contact between the undesigned counsel for the purposes of this litigation. While Mr.

                          Cadiente had the authority to verify certain discovery disclosures and responses to

                          Defendant's Discovery Requests, his pending resignation relieves him of such authority.

                          The Tribe has not identified any person with the authority to properly respond to

                          discovery. This vacancy affects the ability of the undersigned attorney to proceed with

                          discovery at this time.



                                 Additionally, upon certification of the election results and seating of elected

                          officials, the election will result in changes in the tribal governing body. What is certain

                          is that when the new council and officers are properly sworn into office, the principle

                          officers of the Tribe (President, Secretary-Treasurer, etc) will change, with possible other

                          changes in other officer positions. The Council will have to be briefed on this litigation

                          and will have to make certain decisions respecting the litigation. Those decisions may

                          affect the Tribe's legal representation.



                                 The Tribe requests a stay in these proceedings to effectuate these transitions.

                                 Respectfully submitted this 5th day of October, 2020

GAZEWOOD & WEINER,
         PC
    —————
   1008 16th Avenue
       Suite 200
Fairbanks, Alaska 99701
   Tel.: (907) 452-5196
    Fax: (907) 456-7058
  info@fairbankslaw.com




                          Newtok
                            Casev Lynden, Case No. NO. 3:20-cv-00071-TMB
                                  3:20-cv-00071-TMB         Document 38    Filed 10/05/20 Page 2 of 3     Page !2 of 3
                          Memo: Motion to Stay
                                                                                    /s/ Michael J. Walleri

                                                                                    Michael J. Walleri (ABA #7906060)
                                                                                    GAZEWOOD & WEINER, PC
                                                                                    1008 16th Ave., Suite 200
                                                                                    Fairbanks, AK 99701
                                                                                    tel: (907) 452-5196
                                                                                    fax: (907) 456-7058
                                                                                    walleri@gci.net
                                                                                    Attorney for Plaintiff

                           CERTIFICATE OF SERVICE
                          I declare under penalty of perjury of the laws of the United States of
                          America that on October 5, 2020 I electronically filed the above document
                          with the Clerk of Court using the E-FILING system, and served the
                          foregoing document on the parties counsel listed above by e-mail

                          Thomas G. Waller, (AKB #0109052)
                          BAUER MOYNIHAN & JOHNSON LLP
                          2101 4TH Avenue - 24th Floor
                          Seattle, WA 98121
                          Telephone: (206) 443-3400
                          Facsimile: (206) 448-9076
                          tgwaller@bmjlaw.com
                          Attorney for Defendant


                          /s/ Michael J. Walleri




GAZEWOOD & WEINER,
         PC
    —————
   1008 16th Avenue
       Suite 200
Fairbanks, Alaska 99701
   Tel.: (907) 452-5196
    Fax: (907) 456-7058
  info@fairbankslaw.com




                          Newtok
                            Casev Lynden, Case No. NO. 3:20-cv-00071-TMB
                                  3:20-cv-00071-TMB         Document 38             Filed 10/05/20 Page 3 of 3   Page !3 of 3
                          Memo: Motion to Stay
